Citation Nr: 1537014	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-04 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for radiculopathy, right and left lower extremities, including as secondary to service-connected meniscus tear of right knee and early degenerative joint disease. 

2.  Entitlement to service connection for a throat disorder, including as secondary to service-connected allergic rhinitis. 

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for peripheral neuropathy, right and left lower extremities, including as secondary to service-connected meniscus tear of right knee and early degenerative joint disease. 

5.  Entitlement to service connection for a bilateral hip disorder, including as secondary to service-connected meniscus tear of right knee and early degenerative joint disease. 

6.  Entitlement to service connection for a bilateral leg disorder, including as secondary to service-connected meniscus tear of right knee and early degenerative joint disease. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran served on active duty (AD) in the United States Army from April 1976 to April 1980.  Prior thereto, he served in the Army National Guard, including on a period of active duty for training (ACDUTRA) from July 1973 to November 1973.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The RO in Houston, Texas, certified these claims to the Board for appellate review.

The Veteran testified in support of these claims during a video conference hearing held before the undersigned Veterans Law Judge in December 2014.

During the course of this appeal, the Veteran also imitated an appeal of the RO's June 2010 rating decision denying service connection for bilateral hearing loss, sleep apnea, major depressive disorder, and a left knee disorder.  After the RO issued a statement of the case in response, however, the Veteran did not perfect his appeal of these claims by submitting a VA Form 9 (Appeal to Board of Veterans' Appeals) or any other document that could be construed as a substantive appeal.   

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal therefore contemplates both electronic records.   

The claims of entitlement to service connection for radiculopathy, right and left lower extremities, including as secondary to service-connected meniscus tear of right knee and early degenerative joint disease, entitlement to service connection for a cervical spine disorder, entitlement to service connection for a bilateral hip disorder, including as secondary to service-connected meniscus tear of right knee and early degenerative joint disease, and entitlement to service connection for a bilateral leg disorder, including as secondary to service-connected meniscus tear of right knee and early degenerative joint disease are addressed in the REMAND portion of the decision, below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not currently have a throat disorder, including any manifested by swallowing difficulty.  

2.  Peripheral neuropathy of the right and left lower extremities is unrelated to the Veteran's active service and his service-connected right knee disability and is the result of his nonservice-connected diabetes.



CONCLUSIONS OF LAW

1.  A throat disorder was not incurred in or aggravated by active service and is not proximately due to or the result of service-connected allergic rhinitis.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015). 

2.  Peripheral neuropathy, right and left lower extremities, was not incurred in or aggravated by active service and is not proximately due to or the result of service-connected meniscus tear of right knee and early degenerative joint disease.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, the portion of the evidence the claimant is to provide on his own behalf, and the portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  As well, VA must assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination and/or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

The Veteran in this case does not assert that VA violated its duty to notify, including during his video conference hearing, see Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), that that there are any outstanding records that VA should obtain on his behalf, or that he should be afforded another VA examination based on the inadequacy of the ones he underwent during the course of this appeal.  No further notice or assistance is thus required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that claimant has the burden of proof of showing there has been an error in developing his claim, but also beyond that, showing it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).  

II.  Analysis

The Veteran seeks service connection for a throat disorder and peripheral neuropathy of the right and left lower extremities.  According to his November 2007 and September 2009 written statements and his December 2014 hearing testimony, service connection for a throat disorder, manifested by swallowing difficulty, is warranted on either a direct basis, as related to a cough manifested during AD, or a secondary basis, as related to his service-connected allergic rhinitis.  The peripheral neuropathy of the right and left lower extremities is allegedly warranted on either a direct basis, as related to a 1973 back in-service injury, or a secondary basis, as related to his service-connected right knee disability. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014). 

Active military, naval, or air service includes any period of AD, ACDUTRA, during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA), during which the individual concerned was disabled from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C.A. 
§§ 101(21), (22), (23), (24), 106 (West 2014); 38 C.F.R. § 3.6(a), (c), (d) (2014).  ACDUTRA, among other things, is full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  

Here, because the Veteran is alleging that his peripheral neuropathy might be due to a back injury sustained in 1973, he must show that such injury was incurred during his July 1973 to November 1973 period of ACDUTRA or a different period of INACDUTRA the same year.

To prevail on the issue of service connection, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A.  Throat Disorder

The evidence pertinent to the Veteran's throat claim fails to satisfy all elements of a claim for service connection, first and foremost, the current disability element, a prerequisite to the remaining elements.  

During AD, from 1976 to 1979, the Veteran reported a sore throat and coughing on multiple occasions.  Examiners considered these reported symptoms in conjunction with other respiratory complaints, conducted x-rays and either refrained from attributing the symptoms to any particular disorder, including of the throat, or noted possible sinusitis, perhaps allergy related, and rhinitis.  During an examination conducted in March 1980, the Veteran reported a history of ear, nose and throat trouble, but underlined nose only.  The examiner noted nose trouble and sinusitis.   

Thereafter, beginning in October 1980, when undergoing his first VA examination, and thereafter, including during VA and private treatment visits, the Veteran reported various respiratory complaints, sometimes involving his throat, but medical professionals consistently attributed such complaints to allergic rhinitis, a deviated nasal septum and/or sinusitis.  They did not diagnose a throat disorder independent of the sinusitis or service-connected rhinitis, including any manifesting as coughing or difficulty swallowing.  


For instance, during a VA examination conducted in January 2007, the Veteran reported a dry throat and other respiratory symptoms, which the examiner diagnosed as allergic rhinitis.  During a VA examination conducted in April 2008, the examiner attributed the Veteran's coughing episodes to acute allergic rhinitis, a deviated nasal septum and chronic right maxillary sinusitis.  

Even the Veteran is not entirely sure his throat symptoms are attributable to a particular throat disorder, rather than merely symptoms of other disorders.  In a September 2010 written statement, he attributed his cough along with a tendency to choke to gastroesophageal reflux disease (GERD), a condition medical professionals diagnosed during the course of this appeal.  Indeed, this condition has been known to cause coughing, choking episodes and difficulty swallowing, although a doctor ruled out the latter symptom during a November 2000 upper GI series.  Regardless, no medical professional who diagnosed GERD, for which the Veteran is already service connected and receiving compensation based on all symptoms thereof, also diagnosed a throat disorder independent of the GERD.
 
In the same statement, the Veteran attributed his cough to allergic rhinitis (allegedly diagnosed as pneumonia during service), for which the Veteran is also already service connected and receiving compensation based on all symptoms thereof, and his dry throat to nonservice-connected sleep apnea.   

Unfortunately, the Veteran's assertions represent the only evidence of record diagnosing a throat disorder.  Although the Veteran is competent to report coughing and difficulty swallowing as both are lay observable, because he has no specialized training or expertise in diagnosis and origin of such symptoms, he is not competent to diagnose a condition manifested by these symptoms.  Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303 (2007) (layperson is competent to report disease with unique and readily identifiable features such as varicose veins); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

Inasmuch as there is no competent evidence of record of a current throat disability, the Board concludes that such disability was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability.  The evidence in this case is not in relative equipoise; therefore, the benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

B.  Peripheral Neuropathy

The evidence pertinent to the Veteran's peripheral neuropathy claim fails to satisfy all elements of a claim for service connection, namely, the in-service incurrence and nexus elements.  

A report of VA examination conducted in May 2008 and treatment records dated since 2008 confirm that the Veteran currently has peripheral neuropathy affecting both lower extremities, but no evidence substantiates the Veteran's assertion that this condition is related to his AD or his service-connected right knee disability.  

During AD, the Veteran reported left leg pain and swelling, left calf pain and soreness in the left thigh.  No examiner attributed these complaints to a particular diagnosis, particularly peripheral neuropathy.  One found the pain secondary to physical training. 

There is no post-service evidence of record establishing that this condition manifested during the following two decades.  During the May 2008 VA examination, the Veteran reported a four-year gradual onset of the condition (so in approximately 2004) and a 15-year history of diabetes.  The examiner conducted a physical evaluation and concluded that the condition was most likely caused by the diabetes.  

The Veteran has not submitted a medical opinion refuting that of the VA examiner.  Again, his assertions represent the only evidence of record linking his peripheral neuropathy to service or a service-connected disability and, for the same reasons noted above, these assertions may not be considered competent.  Kahana v. Shinseki, 24 Vet. App. at 434; Jandreau v. Nicholson, 492 F.3d at 1372; Buchanan v. Nicholson, 451 F.3d at 1336; Barr v. Nicholson, 21 Vet. App. at 303; Davidson v. Shinseki, 581 F.3d at 1313. 

Inasmuch as the competent evidence of record establishes that the peripheral neuropathy of the right and left lower extremities is the result of the Veteran's nonservice-connected diabetes, the Board concludes that this condition was not incurred in or aggravated by active service and is not proximately due to or the result of his service-connected right knee disability.  The evidence in this case is not in relative equipoise; therefore, the benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Service connection for a throat disorder, including as secondary to service-connected allergic rhinitis, is denied. 

Service connection for peripheral neuropathy, right and left lower extremities, , including as secondary to service-connected meniscus tear of right knee and early degenerative joint disease, is denied. 


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the remaining claims of entitlement to service connection for radiculopathy, right and left lower extremities, a cervical spine disorder, a bilateral hip disorder and a bilateral leg disorder, but additional action is necessary before the Board can decide these claims. 

The Veteran has testified that he injured his back during a period of ACDUTRA and now suffers residuals of that injury, including radiculopathy.  He also claims that his service-connected right knee disability, which stems from an injury during which he hurt not only his knee but also his neck, has affected the weight he places on other parts of his body, causing him to develop additional problems, including those at issue in this remand.  Records in the claims file substantiate the injury, also show continued back complaints during AD, and include a post-service medical opinion linking the additional musculoskeletal problems, including some at issue here, to the Veteran's service-connected right knee disability.

Since 1980, with the intent of determining whether any current back disorder is related to the in-service back injury and complaints, the RO afforded the Veteran multiple VA examinations.  Unfortunately, despite the obvious shortcomings of the examinations, the Veteran never challenged them and the RO relied upon them in denying the Veteran's claims.  For purposes of deciding these claims, the Board finds them inadequate.  Given evidence of record suggesting that the Veteran's assertions have some validity, an examination - one much more comprehensive than any afforded in the past - is needed.  

Accordingly, these remaining claims are REMANDED to the AOJ for the following action:

1.  Afford the Veteran a VA examination by an orthopedist.  Provide the examiner access to the Veteran's electronic files (Virtual VA and VBMS) for review and ask him to follow the instructions noted below.

a) Review the electronic files, including all service and post-service treatment records and indicate in writing, in the record, that the review included all pertinent evidence.  Pay particular attention to in-service documents showing that the Veteran injured his back in 1973 and continued to express back complaints between 1976 and 1980 and post-service treatment documents establishing additional disability resulting from the Veteran's service-connected right knee disability.

b) Record in detail the Veteran's history of a back injury during his 1973 period of ACDUTRA, and any back, neck and/or leg symptoms experienced thereafter, including during his period of AD and after his discharge from AD.  

c) With regard to all reported symptoms that are capable of lay observation such as pain and weakness, etc..., accept as true that they occurred as described.

d) Diagnose all spine (involving any segment thereof) hip, and leg disorders shown to exist, including, if appropriate, radiculopathy.

e) Offer an opinion as to whether any current neck, leg or hip disorder initially manifested during, or is at least as likely as not related to, the Veteran's 1973 period of ACDUTRA, including the back injury, or the 1976 to1980 period of AD, including the back complaints.

f) Also offer an opinion as to whether any currently diagnosed radiculopathy initially manifested during, or is at least as likely as not related to, the Veteran's 1973 period of ACDUTRA, including the back injury, or the 1976 to 1980 period of AD, including the back complaints.
 
g) If not, offer an opinion as to whether any current neck, leg and/or hip disorder or radiculopathy is due or related to the Veteran's service-connected right knee disability, including overcompensation on the left side of the body or resulting malalignment.   

h) If not, offer an opinion as to whether and to what extent any current neck, leg and/or hip disorder or radiculopathy is aggravated by the Veteran's service-connected right knee disability.  

i) Provide detailed rationale, with specific references to the record, for the opinions expressed.

2.  Review the examination report to ensure it complies with the previously noted instructions.  If not, return the report to the VA examiner for correction and an addendum opinion.  

3.  Readjudicate the remanded claims based on all of the evidence of record, including that which is in both electronic files.  If any benefit sought on appeal is not granted in full, send the Veteran and his representative a supplemental SOC and provide them the appropriate time period to respond before returning the claims to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


